Citation Nr: 1550573	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of injury to the pleural cavity.

2.  Entitlement to a rating in excess of 40 percent for a brachial plexus injury.

3.  Entitlement to a rating in excess of 10 percent for rib resection of the 10th posterior rib.

4.  Entitlement to a rating in excess of 10 percent for an anterior chest wall scar.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  He received the Purple Heart Medal and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his April 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  This hearing request was withdrawn in September 2015.

In October 2015, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected brachial plexus injury may have worsened since his last VA examination in January 2015.  For instance, 
the January 2015 VA peripheral nerves examination report reveals that there was mild right upper extremity paresthesias and/or dysesthesias and that muscle strength associated with right elbow flexion and extension and right hand grip was 4/5.  An October 2015 "Peripheral Nerves Conditions Disability Benefits Questionnaire" form (VA Form 21-0960C-10), however, indicates that there was moderate right upper extremity paresthesias and/or dysesthesias and that muscle strength associated with right elbow flexion and extension and right hand grip was 2/5.  There is evidence that the Veteran's service-connected injury involves a muscle injury (e.g., muscle group XXI).  Given the evidence of potential worsening of his neurologic symptoms and the fact that this may also be indicative of worsening of his muscle injury, the Board finds that a new examination is necessary to clarify the muscle groups that have been injured due to his service-connected injury and to assess the current severity of the service-connected muscle injury and neurologic disability.

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran submitted a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) in September 2015 on which he indicated that he had been unemployed since May 1981 and that he was unable to secure or follow any substantially gainful occupation due to his service-connected lung and brachial plexus disabilities.  Thus, given the evidence of medical disabilities, the claim for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU.  

Upon remand, the VA examiner should describe any occupational impairment due to the Veteran's brachial plexus injury and scarring.  Also, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the issues of entitlement to service connection for a psychiatric disability (to include posttraumatic stress disorder (PTSD)) and a rib disability other than rib resection of the 10th posterior rib (to include additional rib removal) have been raised by the record in the Veteran's February 2015 notice of disagreement and a September 2015 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ).  These issues have not yet been adjudicated and the unadjudicated claims as well as the increased rating claims currently being remanded are inextricably intertwined with the claim for a TDIU.  Hence, the Board will defer adjudication of the TDIU claim.

Moreover, a March 2015 "Report of General Information" form (VA Form 27-0820) and the September 2015 VA Form 21-8940 reveal that the Veteran has received relevant VA treatment at the VA outpatient clinic in Panama City, Florida.  There are no VA treatment records in the file other than a partial VA pulmonary consultation report dated in January 2015.  Thus, it appears that there are VA treatment records that have not yet been obtained and must be secured on remand. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, the October 2015 VA Form 21-0960-C-10 was completed by Dr. Daffin.  Thus, it appears that the Veteran may have received relevant treatment from this physician.  There are no treatment records from this physician in the file and a remand is also necessary to attempt to obtain any relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the claims of service connection for a rib disability other than rib resection of the 10th posterior rib (to include additional rib removal) (see the February 2015 notice of disagreement) and a psychiatric disability (to include PTSD) (see the September 2015 VA Form 21-526EZ).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU. 
 
3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for residuals of a pleural cavity/brachial plexus injury (to include a respiratory disability, a muscle disability, a neurologic disability, a rib disability, and scarring), to include the dates of any such treatment.

The Veteran shall specifically be asked to complete an authorization for VA to obtain all records of his treatment for residuals of a pleural cavity/brachial plexus injury (to include a respiratory disability, a muscle disability, a neurologic disability, a rib disability, and scarring) from Dr. Daffin (see the October 2015 VA Form 21-0960C-10) and any other sufficiently identified private treatment provider.  The AOJ shall attempt to obtain any relevant records for which a sufficient release is submitted.
 
4.  Obtain all outstanding VA records of treatment, to specifically include:

(a) all records from the VA Gulf Coast Veterans Health Care System dated from November 2013 through the present (including the full January 2015 VA pulmonary consultation report); and
(b)  any relevant records from any other sufficiently identified VA facility. 

5.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected brachial plexus injury and chest wall scarring.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all signs and symptoms associated with the service-connected brachial plexus injury, including, but not limited to, any orthopedic, muscle, and neurologic impairment and any scarring.  The examiner should also discuss any occupational impairment resulting from the service-connected brachial plexus injury.

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the brachial plexus injury and chest wall scarring.  The examiner shall also note the presence and severity of any signs and symptoms of muscle disability associated with the service-connected injury, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impairment of muscle resistance, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

All appropriate ranges of motion of any joint impacted by the service-connected injury shall be reported in degrees.

The examiner shall also specify any nerves affected by the brachial plexus injury and muscle involvement and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report each scar size (including scar length and width at its widest part), whether any scar causes any loss of function, and whether any scar is superficial, deep, nonlinear, unstable, or painful.

A complete rationale shall be given for any opinions and conclusions expressed.

6.  Then readjudicate the claims, considering all additional relevant evidence.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

